
	
		I
		111th CONGRESS
		1st Session
		H. R. 3564
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2009
			Ms. Roybal-Allard
			 (for herself, Mr. Hinojosa, and
			 Mr. Connolly of Virginia) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Fair Labor Standards Act of 1938 to
		  strengthen the provisions relating to child labor.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Act for Responsible
			 Employment of 2009 or the CARE Act of 2009.
		2.Revised age
			 requirement for child agricultural employment; repeal of waiver provision for
			 hand harvest laborers
			(a)Revised age
			 requirementSection 13(c) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 213(c)) is amended—
				(1)by striking
			 paragraph (1) and inserting the following:
					
						(1)The provisions of section 12 relating to
				child labor shall apply to any employee under 18 years of age employed in
				agriculture unless the employee is employed by a parent of the employee or by a
				person standing in the place of the parent, on a farm owned or operated by the
				parent or person.
						;
				and
				(2)by striking
			 paragraph (2).
				(b)Repeal of waiver
			 provisionSection 13(c) of such Act (29 U.S.C. 213(c)) is further
			 amended by striking paragraph (4).
			3.Increased civil
			 penalties for child labor violationsParagraph (1) of section 16(e) of the Fair
			 Labor Standards Act of 1938 (29 U.S.C. 216(e)(1)) is amended—
			(1)in subparagraph (A)—
				(A)by striking
			 not to exceed and inserting of; and
				(B)by amending
			 clauses (i) and (ii) to read as follows:
					
						(i)not less than $500 and not more than
				$15,000 for each employee who was the subject of such a violation; or
						(ii)not less than $15,000 and not more than
				$50,000 with regard to each such violation that causes the serious injury,
				serious illness, or death of any employee under the age of 18 years, which
				penalty may be doubled where the violation is a repeated or willful
				violation.
						;
				and
				(2)in subparagraph
			 (B) by striking the term serious injury means and
			 inserting the terms serious injury and serious
			 illness mean.
			4.Special criminal
			 penalties for certain aggravated child labor violationsSection 16 of the Fair Labor Standards Act
			 of 1938 (29 U.S.C. 216) is amended—
			(1)in subsection (a), by striking Any
			 person and inserting Except as provided in subsection (f), any
			 person; and
			(2)by adding at the
			 end the following:
				
					(f)Any person who repeatedly or willfully
				violates any of the provisions of section 12, and such violations result in or
				contribute to the death or permanent disability of an employee under 18 years
				of age at the time of such violation, shall be subject to imprisonment for not
				more than five years or a fine under title 18, United States Code, or
				both.
					.
			5.Report to
			 Congress on work-related injuries to children and related mattersThe Fair Labor Standards Act of 1938 is
			 amended by inserting after section 12 (29 U.S.C. 212) the following new
			 section:
			
				12A.Data on
				Work-Related Injuries to Children and Related Matters
					(a)Data
				analysisUsing the sources specified in subsection (b), the
				Secretary shall analyze data concerning children under the age of 18 who are
				employed in agriculture, and with respect to such children, each work-related
				injury, illness, or death.
					(b)Sources
				specifiedThe sources referred to in subsection (a) are the
				following:
						(1)Sources within the
				Department of Labor, including the Wage and Hour Division, the Bureau of Labor
				Statistics, and the Occupational Safety and Health Administration.
						(2)State employment
				security agencies and other relevant State agencies.
						(3)The National Institute for Occupational
				Safety and Health.
						(c)ReportThe
				Secretary shall submit an annual report to Congress which shall include—
						(1)a summary of the
				data collected by the Secretary under this section and section 12B;
						(2)an evaluation,
				based on such data, that reflects the status of child labor and related safety
				and health hazards; and
						(3)any information, based on such data, that
				leads the Secretary to believe that children under 18 years of age may have
				been employed in violation of section 12.
						The
				Secretary shall publish each such report in the Federal Register and shall
				ensure that such reports are posted on the Department of Labor
				website..
		6.Employer
			 reporting requirementsThe
			 Fair Labor Standards Act of 1938 (29 U.S.C. 201 et seq.) is amended by
			 inserting after section 12A, as added by section 5, the following new
			 section:
			
				12BEmployer
				Reporting Requirements
					(a)ReportNot
				later than 5 days after an event specified under subsection (b), the employer
				involved in the event shall submit a report to the Secretary in accordance with
				subsection (c).
					(b)Events
				specifiedAn event referred to in subsection (a) is—
						(1)a work-related
				serious injury to an employee under 18 years of age employed in
				agriculture;
						(2)the discovery of a work-related serious
				illness of an employee under 18 years of age employed in agriculture; or
						(3)the work-related death of an employee under
				18 years of age employed in agriculture.
						(c)Contents of
				reportThe report required by
				subsection (a) shall include—
						(1)the name and address of the
				employer;
						(2)the name, address,
				and age of the employee;
						(3)details relevant to the incident, to
				include environmental hazards, such as chemicals or pesticide exposure; use of
				machinery or tools at time of incident; work tasks performed at time of
				incident; and other details relating to the incident; and
						(4)such other
				information as the Secretary of Labor may by regulation prescribe.
						(d)Penalty for
				failure To reportThe Secretary may assess a civil penalty on any
				employer who fails to file a report as required by this section in an amount
				not less than $500 and not more than $7,000 per violation.
					(e)DefinitionAs
				used in this section, the terms serious injury and serious
				illness have the meanings given such terms in section
				16(e)(1)(B).
					.
		7.Pesticide-related
			 worker protection standardCongress finds and declares that the
			 employment of children under the age of 18 in any occupation or under any
			 circumstances inconsistent with the worker protection standard for workers
			 exposed to pesticides in part 170 of title 40, Code of Federal Regulations, is
			 particularly hazardous to such children and detrimental to their health and
			 well-being. The Secretary of Labor shall, not later than 180 days after the
			 date of enactment of this Act, revise part 570 of title 29, Code of Federal
			 Regulations, to prohibit the employment of a child under the age of 18 in any
			 occupation or under any circumstances not permitted by part 170 of title 40,
			 Code of Federal Regulations.
		8.Application of
			 fair labor standards amendments
			(a)RulemakingNot
			 later than 180 days after the date of enactment of this Act, the Secretary of
			 Labor shall issue final rules to implement the amendments made by sections 2
			 through 6 and the revision required by section 7. The rules issued under this
			 subsection shall take effect not later than 30 days after the date on which the
			 final rules are published in the Federal Register.
			(b)ViolationsThe
			 amendments made by sections 2, 3, 4, and 6 and the revision required by section
			 7 shall apply to violations of the Fair Labor Standards Act of 1938 (29 U.S.C.
			 201 et seq.) that occur after the date on which the rules issued under
			 subsection (a) take effect.
			(c)Rule of
			 constructionNothing in the
			 amendments made by section 2, 3, 4, or 6 or in the revision required by section
			 7 shall be construed to preempt any State law that provides protections or
			 remedies for employees that are greater than the protections or remedies
			 provided under such amendments or such revision.
			(d)Employer
			 reporting requirementsThe employer reporting requirements of
			 section 12B of the Fair Labor Standards Act of 1938, as added by section 6,
			 shall take effect on the date on which the final rules issued under subsection
			 (a) take effect.
			9.Effective
			 DateThis Act (other than
			 section 8) and the amendments made by this Act shall take effect on the date
			 that is 30 days after the regulations required under section 8 are published in
			 the Federal Register.
		
